Exhibit 12.01 Utah Medical Products, Inc. Exhibit 12 to Registration Statement on Form S-3 Calculation of ratio of earnings to fixed charges pursuant to Item 503(d) of Regulation S-K Six months ended Year ended December 31, 30-Jun-12 Fixed charges (a) interest expensed and capitalized $ (b)amortized premiums, discounts and caaitalized expenses related to indebtedness - (c) estimated interest within rental expense (d)preference security dividend requirements of subsidiaries - Total fixed charges $ Earnings Total of: (a)Pretax income from continuing operations: $ (b)fixed charges (c)amortization of capitalized interest - (d)distrubuted income of equity investees - (e)issuer's share of of pre-tax losses of equity investees - Less: (a)interest capitalized - (b)preference security dividend requiremtns of consolidated subsidiaries - (c)minority interest in pre-tax income of subsidiaries that have not incurred fixed charges - Total Earnings $ Ratio of earnings to fixed charges
